OUTSIDE DIRECTOR

 

Exhibit 10.3

 

FISERV, INC.

 

NON-QUALIFIED STOCK OPTION AGREEMENT

 

Employee/Optionee: [NAME]

  Date: [DATE OF BOARD MEETING]

 

Number of Shares of Common Stock Subject To This Agreement: [SHARES]

 

Pursuant to the Fiserv, Inc. Stock Option and Restricted Stock Plan (the
“Plan”), the Board of Directors of Fiserv, Inc. (the “Company”) has granted to
you on this date an option (the “Option”) to purchase the number of shares of
the Company’s Common Stock, $.01 par value (the “Common Stock”), set forth
above. Such number of shares (as such may be adjusted as described in Section
9(a) below) is herein referred to as the “Option Shares”. The terms and
conditions of the Option are set out below.

 

The Option is intended to be (and will be treated as) a “non-qualified stock
option” for Federal income tax purposes. The Option will not be treated either
by you or the Company as an “incentive stock option”, as defined in Section 422
of the Internal Revenue Code of 1986, as amended (the “Code”).

 

  1. Date of Grant. This Option is granted to you on the date first above
written (the “Date of Grant”).

 

  2. Termination of Option. Your right to exercise this Option (and to purchase
the Option Shares) shall expire and terminate in all events on the earlier of
(a) the close of business on the tenth anniversary of the Date of Grant, or (b)
the date provided in Section 6 hereof.

 

  3. Option Price. The purchase price to be paid upon the exercise of this
Option will be [CLOSING PRICE] per share, being at least equal to the fair
market value of such shares on the date hereof.

 

  4. Provisions Relating to Exercise.

 

  (a) Except as provided in Section 6 hereof, you may not exercise this Option
at any time prior to [VEST DATE]. Commencing on [VEST DATE], you will become
entitled to exercise this Option with respect to 20% of the Option Shares.
Commencing on each of the four succeeding anniversaries of [VEST DATE], you will
become entitled to exercise this Option with respect to an additional 20% of the
Option Shares.

 

  (b) Once you become entitled to exercise any part of this Option (and purchase
Option Shares) as provided in Section 4(a) hereof, that right will continue



--------------------------------------------------------------------------------

until the date on which this Option expires and terminates pursuant to Section 2
hereof. The right to purchase Option Shares under this Option is cumulative, so
that if the full number of Option Shares purchasable in a period shall not be
purchased, the balance may be purchased at any time or from time to time
thereafter during the term of the Option.

 

  (c) The Board of Directors, in its sole discretion, may at any time accelerate
the time at which this Option first becomes exercisable by you with respect to
any Option Shares.

 

  (d) Notwithstanding any other provision in this Option Agreement, you agree
that while a Member of the Board of Directors of the Company (“Member”), and for
a period of 12 months thereafter, you will not, directly or indirectly, on your
behalf or on behalf of any other individual, association or entity, as agent or
otherwise:

 

  (i) contact any of the clients of any Fiserv Group Company for whom you
directly performed any services or had any direct business contact for the
purpose of soliciting business or inducing such client to acquire any product or
service that at any time during the term of this Agreement is provided or under
development by any Fiserv Group Company from any entity other than a Fiserv
Group Company;

 

  (ii) contact any of the clients or prospective clients of any Fiserv Group
Company whose identity or other client specific information you discovered or
gained access to as a result of your access to any Fiserv Group Company’s
confidential information for the purpose of soliciting or inducing any of such
clients or prospective clients to acquire any project or service that at any
time during the term of this Agreement is provided or under development by any
Fiserv Group Company from any entity other than a Fiserv Group Company;

 

  (iii) use any Fiserv Group Company’s confidential information to solicit,
influence or encourage any clients or potential clients of any Fiserv Group
Company to divert or direct their business to you or any other person,
association or entity by or with whom you are employed, associated, engaged as
agent or otherwise affiliated; or

 

  (iv) encourage, induce or entice any employee of any Fiserv Group Company with
access to or possession of confidential information of any Fiserv Group Company
to leave any Fiserv Group Company’s employment.

 

2



--------------------------------------------------------------------------------

If you violate any of the above covenants, in addition to other remedies of law,
your right to exercise this Option shall terminate immediately.

 

  (e) The Company may cancel, rescind, suspend, withhold or otherwise limit or
restrict any unexpired, unpaid or deferred part of the Option at any time if you
are not in compliance with all applicable provisions of this Agreement and the
Plan, or if you engage in any of the activities listed in Section 4(d). In
addition, failure to comply with the provisions of Section 4(d) prior to and
during the 12 months after any exercise, payment or delivery of Option Shares
pursuant to all or any part of this Option shall cause such exercise, payment or
delivery to be rescinded. The Company will notify you in writing of any such
rescission within 24 months after such exercise, payment or delivery. Within 10
days after receiving such notice from the Company, you will pay to the Company,
as a result of the rescinded exercise, payment or delivery of Option Shares, an
amount equal to the difference between the fair market value of such Option
Shares on the date of exercise and the amount you paid to obtain such Option
Shares.

 

  5. Exercise of Option. To exercise the Option, you must deliver a completed
copy of the attached Option Exercise form to the Company at its then principal
office (presently 255 Fiserv Drive, Brookfield, WI 53045), specifying the number
of Option Shares being purchased as a result of such exercise, together with
payment of the full option price for the Option Shares being purchased. Payment
of the option price must be made in accordance with the provisions of the Plan.
In no event may a fraction of a share be exercised or acquired.

 

  6. Termination of Membership.

 

  (a) In the event that you are no longer a Member for any reason, this Option
may be exercised to the same extent that you were entitled to exercise this
Option on the date you ceased to be a Member and had not previously done so, and
the remaining Option Shares that are not vested under Section 4(a) may be
exercised as follows:

 

 

Minimum Age When

No Longer a Member

--------------------------------------------------------------------------------

 

Reason No

Longer

A Member

--------------------------------------------------------------------------------

 

Minimum

Years of Service

--------------------------------------------------------------------------------

 

Remaining Option

Shares that

are Exercisable

--------------------------------------------------------------------------------

Not applicable

  Death or Disability   6   100% 62   Any reason   6   100%

All other combinations of minimum age, reason and minimum years of service.

  0%

 

3



--------------------------------------------------------------------------------

If you are no longer a Member by reason of death, “disability” (within the
meaning of Section 22(e)(3) of the code) or retirement at age 62 or older with
six years of service, you are (or in the event of your death or disability
resulting in judicial appointment of a guardian ad litem, administrator or other
legal representative, the executor or administrator of your estate, any person
who shall have acquired the Option through bequest or inheritance or such
guardian ad litem, administrator or other legal representative is) entitled to
exercise this Option per the terms contained herein within one year after you
are no longer a Member. Otherwise, you are (or such guardian ad litem,
administrator or other legal representative is) entitled to exercise this Option
per the terms contained herein within one month after you are no longer a
Member. If you die within such exercise periods, your executor or the
administrator of your estate or beneficiary may exercise this Option within one
year after your death.

 

  (b) Notwithstanding any provision contained in this Section 6 to the contrary,
in no event may this Option be exercised to any extent by anyone after the tenth
anniversary of the Date of Grant.

 

  (c) Notwithstanding the foregoing, in the event that your service as a Member
was terminated for cause, this Option shall terminate immediately.

 

  (d) If a Change of Control of the Company occurs, and the Board of Directors
does not, for any reason, act under the provisions of Subsection 7.3 of the
Plan, this Option shall become fully vested and exercisable with respect to all
Option Shares covered by this Option and, to the extent not previously exercised
in whole or in part, all Option Shares shall, unless otherwise determined by the
Committee in its sole discretion at or after grant but prior to any Change of
Control, be cashed out on the basis of the Change of Control Price (as
hereinafter defined) as of the date such Change of Control is determined to have
occurred. Cash payment shall be effected to you within 60 days of the date such
Change of Control is determined to have taken place. The “Change of Control
Price” shall mean the highest price per share paid in any transaction reported
on the NASDAQ, or paid or offered in any bona fide transaction related to a
Change of Control, at any time during the 60-day period immediately preceding
the occurrence of the Change of Control, in each case as determined by the
Committee.

 

  (e) If a Change of Control of the Company has occurred and the Board of
Directors has: (i) made provisions for the continuation of this Option, (ii)
reached an agreement with the acquiring or surviving entity that the acquiring
or surviving entity will assume the obligation of the Company under this Option
or (iii) reached an agreement with the acquiring or surviving entity that the
acquiring or surviving entity will convert each

 

4



--------------------------------------------------------------------------------

Option into an option of at least equal value, determined as of the date of the
transaction, to purchase stock of the acquiring or surviving entity, this Option
shall become fully vested and exercisable with respect to all Option Shares
covered by this Option.

 

  7. Securities Representations. You acknowledge receipt of the Prospectus under
the Registration Statement on Form S-8 (Registration No. 333-34310) filed by the
Company with the Securities and Exchange Commission. You understand that if you
are an officer, director, 10% shareholder or are otherwise an “affiliate”
(within the meaning of Rule 405 under the Securities Act of 1933) of the
Company, you may not re-sell any shares acquired pursuant to the exercise of
this Option except pursuant to a Registration Statement meeting the requirements
of the Securities Act of 1933 or an exemption from the registration requirements
of such Act. You represent and agree that you will comply with all applicable
laws relating to the Plan and the grant and exercise of this Option and the
disposition of the Option Shares, including without limitation federal and state
securities and “blue sky” laws.

 

The Company may affix appropriate legends upon the certificates for the Option
Shares and may issue such “stop transfer” instructions to its transfer agent in
respect of such shares as it determines, in its discretion, to be necessary or
appropriate to (a) prevent a violation of, or to perfect an exemption from, the
registration requirements of the Securities Act, or (b) implement the provisions
of the Plan or any agreement between the Company and you with respect to such
Option Shares.

 

  8. Tax Representations. You represent and warrant that you understand the
Federal, state and local income tax consequences of the granting of this Option
to you, the exercise of this Option and purchase of Option Shares and the
subsequent sale or other disposition of any Option Shares. In addition, you
understand and agree that, you are solely responsible for the payment of any
Federal, state or local income tax imposed upon or attributable to you in
connection with such exercise, sale or disposition.

 

  9. General Provisions.

 

  (a) If the total outstanding shares of Common Stock of the Company shall be
increased or decreased or changed into or exchanged for a different number or
kind of shares of stock or other securities of the Company through
reorganization, merger or consolidation, recapitalization, stock split,
split-up, combination, exchange of shares, declaration of any dividends payable
in Common Stock, or the like, then the number and kind of Option Shares (and
option price per share) subject to the unexercised portion of this Option shall
be appropriately adjusted by the Board of Directors of the Company, whose
determination shall be effective and binding. Such adjustment may provide for
the elimination of fractional shares which might otherwise be subject to the
Option without payment therefor.

 

5



--------------------------------------------------------------------------------

  (b) Neither the Plan nor this Option shall confer upon you any right to
continue to be a Member.

 

  (c) This Agreement contains the entire agreement between the Company and you
relating to the Option and supersedes all prior agreements or understandings
relating thereto.

 

  (d) This Agreement may not be amended, changed or waived other than by written
instrument signed by the parties hereto.

 

  (e) If any one or more provisions of this Agreement shall be found to be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired thereby.

 

  (f) This Agreement shall be governed by and construed in accordance with the
laws of the State of Wisconsin, without regard to conflict of law provisions.

 

  (g) The Company and you agree that they will both be subject to and bound by
all of the terms and conditions of the Plan. The Plan Prospectus is accessible
on the Company’s intranet website, Mainstreet (in the HR Policy Manual –
Employee Benefits area), or a paper copy is available upon request. Any
capitalized term not defined herein shall have the meaning ascribed to it in the
Plan. In the event of a conflict between the terms of this Agreement and the
terms of the Plan, the terms of the Plan shall govern.

 

  (h) This Option is not transferable otherwise than by will or the laws of
descent and distribution and may be exercised, during your lifetime, only by you
or your legal representatives.

 

  (i) This Agreement shall be binding upon and inure to the benefit of any
successor or assign of the Company and to any heir, distributee, executor,
administrator or legal representative entitled by law to your rights hereunder.

 

  (j) You shall not have the rights of a shareholder with respect to any shares
of Common Stock to be acquired upon exercise of this Option until the stock
certificate representing such shares is issued.

 

  (k) You understand that, under the terms of the Plan and this Agreement, the
Company may cancel or rescind this Option in certain circumstances, including,
without limitation, if you violate the provisions of Section 4(d) prior to, or
within 12 months after, the exercise of any Option Shares.

 

6



--------------------------------------------------------------------------------

Please acknowledge acceptance of this Agreement by signing the enclosed copy of
this Agreement in the space provided below and returning it promptly to
Corporate Finance.

 

FISERV, INC.

By:

 

 

--------------------------------------------------------------------------------

   

Director

 

Accepted and Agreed to:

 

--------------------------------------------------------------------------------

Signature of Optionee/Director

 

--------------------------------------------------------------------------------

Street Address

 

--------------------------------------------------------------------------------

City                     State                     Zip Code

 

7